                                   1:18-cr-10060-MMM-JEH # 46 Page 1 of 1
                                                                                                    E-FILED
     Case: 19-2835                  Document: 00713502650        Wednesday,
                                                              Filed:         16 October,
                                                                     10/16/2019      Pages:2019
                                                                                              1 04:28:14 PM
                                                                              Clerk, U.S. District Court, ILCD

       UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                               Office of the Clerk
         Room 2722 - 219 S. Dearborn Street                                    Phone: (312) 435-5850
              Chicago, Illinois 60604                                          www.ca7.uscourts.gov




 October 16, 2019
By the Court:
                                         UNITED STATES OF AMERICA,
                                         Plaintiff - Appellee

 No. 19-2835                             v.

                                         ERIC INGRAM,
                                         Defendant - Appellant

  Originating Case Information:

 District Court No: 1:18-cr-10060-MMM-JEH
 Central District of Illinois
 District Judge Michael M. Mihm


Upon consideration of the MOTION FOR VOLUNTARY DISMISSAL, filed on October
16, 2019, by counsel for the appellant,

IT IS ORDERED that this case is DISMISSED, pursuant to Federal Rule of Appellate
Procedure 42(b) and Circuit Rule 51(f).


 form name: c7_FinalOrderWMandate(form ID: 137)
